Citation Nr: 0842169	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-27 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  The appellant is the son of the veteran.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and April 2007 decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the veteran was granted 
a permanent and total rating for his service-connected 
disabilities, effective November 8, 2005.  

2.  The appellant, the veteran's son, was already 26 years 
old prior to the November 8, 2005 effective date for the 
veteran's permanent and total rating.  


CONCLUSION OF LAW

The requirements for basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 are not 
met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.57, 3.807, 21.3020, 21.3021, 
21.3040, 21.3041 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With regards to Chapter 35 education benefits, the provisions 
of the Veterans Claims Assistance Act (VCAA) have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  

Pertinent Facts

The appellant was born on November [redacted], 1978, and is the 
veteran's son.  

In a March 2006 rating decision, the veteran was granted a 
permanent and total rating for his service-connected 
disabilities, effective November 8, 2005.  

The appellant reached his 26th birthday on November [redacted], 2004.  
Thus, the appellant was already 26 years old prior to the 
November 8, 2005 effective date for the veteran's permanent 
and total rating.  

In July 2006, the appellant submitted a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance (DEA) benefits, based on the veteran's permanent 
and total rating.  The appellant indicated he had attended 
college intermittently since 1997.  Since 2002, he has been a 
full-time student. 

Governing Laws and Analysis

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse and children, if 
the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 
3501, 3510, 3512 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
21.3020, 21.3021 (2008).  

Basic eligibility for certification of Dependents' 
Educational Assistance exists if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and either (1) has a permanent total 
service-connected disability, or (2) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or (3) died as a result of a service-
connected disability, or, if a service member (4) is on 
active duty as a member of the Armed forces and is, for a 
period of more than 90 days, has been listed by VA concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in the line of duty 
by a foreign government or power, or (5) is on active duty as 
a member of
the Armed Forces and has been determined by VA to have a 
total disability permanent in nature incurred or aggravated 
in the line of duty during active military, naval, or air 
service; is hospitalized or receiving outpatient medical 
care, services, or treatment for such disability; is likely 
to be discharged or released from such service for such 
disability; and the pursuit of a course of education by such 
individual's spouse or child for which benefits under 38 
U.S.C. chapter 35 are sought occurred after December 22, 
2006.  38 C.F.R. §§ 3.807, 21.3020, 21.3021  (2008). 

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a "child" of a veteran will have 
basic eligibility if the veteran has a permanent total 
service-connected disability.  Pursuant to § 3.807 (d), a 
"child" is described as a son or daughter of a veteran who 
meets the requirements of § 3.57, except as to age and 
marital status.  38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The basic beginning date of an eligible child's period of 
eligibility is his or her eighteenth birthday or successful 
completion of secondary schooling, whichever occurs first, 
with the ending date of eligibility being the child's 26th 
birthday. 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040, 
21.3041.

VA's regulations provide that, if the effective date of the 
permanent and total disability rating occurs after the child 
has reached 18, but before he or she has reached 26, the 
beginning date of eligibility will be the effective date of 
the permanent and total rating or the date of notification to 
the veteran from whom the child derives eligibility, 
whichever is more advantageous to the eligible child.  
38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(a)(2)(ii).

However, no person is eligible for educational assistance who 
reached his or her 26th birthday on or before the effective 
date of a finding of permanent total service-connected 
disability.  38 C.F.R. § 21.3040(c).
        
The appellant seeks to establish entitlement to dependents' 
educational assistance under 38 U.S.C. Chapter 35, as a child 
of a veteran who has permanent total service-connected 
disability.  In a March 2006 rating decision, the veteran was 
granted a permanent and total rating for his service-
connected disabilities, effective November 8, 2005.  

However, on the basis of the facts of record, the appellant's 
claim to Chapter 35 benefits lacks merit under the law.  
Specifically, the appellant was already 26 years old prior to 
the effective date of the veteran's permanent and total 
disability rating, November 8, 2005.  In fact, the appellant 
reached his 26th birthday on November [redacted], 2004, which is 
approximately one year prior to the effective date of the 
permanent and total rating.  Therefore, even though he meets 
the other threshold criteria as a child of a veteran with a 
permanent and total disability, there is no eligibility to 
dependents' educational assistance for the appellant since he 
was already 26 years of age on the effective date of the 
permanent and total rating.  See 38 C.F.R. § 21.3040(c).

The Board has considered the appellant's argument in his 
notice of disagreement and substantive appeal to the effect 
that the veteran's appeal for a permanent and total rating 
had been pending since 2001, such that the permanent and 
total rating should have been in effect prior to the 
appellant turning 26 years old.  In short, the appellant 
feels that he should not be denied due to a mere "technical 
interpretation" of VA law.  Notwithstanding, the RO 
determined that November 8, 2005, was the proper effective 
date for the veteran's permanent and total rating.  The 
veteran has not appealed the effective date assigned for the 
permanent and total disability rating.  Regardless of the 
appellant's assertions, the Board's actions are bound by the 
applicable law and regulations as written, such that the 
Board has no power to grant benefits not authorized by law.  
38 U.S.C.A. § 7104(c).  

Accordingly, here, the appellant's claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 must simply be denied for a lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


